Exhibit 10.1




SECURITIES PURCHASE AGREEMENT




This SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated December 11, 2015,
by and between Ambient Water Corporation, a Nevada corporation, with its
principal place of business at 7721 East Trent Avenue, Spokane, WA 99212 (the
"Company"), and River North Equity LLC, an Illinois limited liability company,
with its principal place of business at 360 West Hubbard Street, Unit 2801
Chicago, Illinois 60654 (the "Buyer"), (together the "Parties"). Capitalized
terms used in this Agreement and not otherwise defined shall have the meanings
ascribed to them in Article 1.




WHEREAS, the Parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall have the right to issue and sell to the
Buyer from time to time as provided herein, and the Buyer shall be obligated to
purchase from the Company up to Five Million Dollars ($5,000,000) of the
Company’s Common Stock with a par value of $0.001 per share on a private
placement basis pursuant to the provisions of Regulation D of the Securities Act
of 1933, as amended (the "Securities Act"), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments to be made hereunder; and




WHEREAS, the Buyer shall be entitled to resell shares of Common Stock acquired
hereunder pursuant to a resale registration statement established by the Company
pursuant to the terms of the Registration Rights Agreement between the Company
and the Buyer, which shall be declared effective by the Commission prior to the
delivery of the first Drawdown Notice.




NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties, intending to be legally bound,
hereby agree as follows:




ARTICLE I. DEFINITIONS




1.1

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings indicated
in this Section 1.1:




“Action” shall have the meaning ascribed to such term in Section 3.1(i).




“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to the Buyer, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as the Buyer will be deemed to be an Affiliate of the Buyer.




“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.





1




--------------------------------------------------------------------------------

“Closing Price” means on any particular date (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 PM (New York time)), or (b) if there is no such price
on such date, then the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 PM (New York
time)), or (c) if the Common Stock is not then listed or quoted on the Trading
Market and if prices for the Common Stock are then reported over-the-counter and
published by OTC Markets Group, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) if the shares of Common Stock are
not then publicly traded, the fair market value of a share of Common Stock as
determined by an appraiser selected in good faith by the Buyer.




“Commission” means the Securities and Exchange Commission.




“Commencement Date” shall mean the Trading Day on which the applicable Drawdown
Notice is delivered to the Buyer.




“Commitment Amount” shall have the meaning assigned to such term in Section 2.1
hereof.




“Commitment Period” shall mean the period of 24 consecutive months commencing
immediately after the Effective Date but in no event later than the 36-month
anniversary of the date hereof.




“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.




“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.




“Company Counsel” means Gregory M. Wilson, Attorney at Law, with offices located
at 1312 N. Monroe St., Ste. 127, Spokane, WA 99201, email: greg@wilsonlaw.us




“Consolidation Event” shall mean a sale of all or substantially all of the
Company’s assets or a merger pursuant to which the holders of the voting
securities of the Company prior to the merger do not own a majority of the
voting securities of the surviving entity.




“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.




“Discussion Time” shall have the meaning assigned to such term in Section 3.2(f)
hereof.





2




--------------------------------------------------------------------------------




“Drawdown” shall have the meaning assigned to such term in Section 6.1(a)
hereof.




“Drawdown Cushion” shall mean the mandatory of five (5) Trading Days for
Drawdown Notices between $12,500 and $25,000 or no less than ten (10) Trading
Days between Drawdown Notices for amounts greater than $25,000.




“Drawdown Notice” shall have the meaning assigned to such term in Section 6.1(c)
hereof.




“Drawdown Pricing Period” shall mean the lower of a) average closing bid price
of the Shares for the previous ten (10) Trading Days immediately preceding the
date on which the applicable Drawdown Notice is delivered to the Buyer, or b)
the closing bid on the date of Drawdown Notice.




“Drawdown Shares” shall mean the shares of Common Stock issuable pursuant to a
Drawdown.




“DTC” shall have the meaning assigned to such term in Section 6.1(g).




“DWAC” shall have the meaning assigned to such term in Section 6.1(g).




“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.




“Equity Conditions” shall mean, during the period in question, (i) all
liquidated damages and other amounts owing to the Buyer pursuant to the
Transaction Documents have been paid, (ii) there is an effective Registration
Statement pursuant to which the Buyer is permitted to utilize the prospectus
thereunder to resell all of the Drawdown Shares (issued and to be issued
pursuant to the applicable Drawdown) and the Shares (and the Company believes,
in good faith, that such effectiveness will continue uninterrupted for the
foreseeable future), (iii) the Common Stock is trading on the Trading Market and
all of the shares issuable pursuant to the Transaction Documents are listed or
quoted (if applicable) for trading on a Trading Market (and the Company
believes, in good faith, that trading of the Common Stock on a Trading Market
will continue uninterrupted for the foreseeable future), (iv) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the Drawdown Shares (issued and to be
issued pursuant to the applicable Drawdown) and the Shares, (v) the issuance of
the Drawdown Shares subject to the applicable Drawdown would not violate the
limitations set forth in Section 4.12,




“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(q).





3




--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.




“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors, provided any such issuance shall only be to a Person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds.




“Formula Price” means the lower of: (i) the Market Price; and (ii) the Closing
Price on the Commencement Date, subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.




“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).




“Initial Closing” shall have the meaning assigned to such term in Section 2.2
hereof.







“Initial Closing Date” shall have the meaning assigned to such term in Section
2.2 hereof.




“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n).




“Investment Amount” shall have the meaning assigned to such term in Section
6.1(c) hereof.




 “Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).




“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.




4




--------------------------------------------------------------------------------




“Market Price” means, with respect to a Drawdown, the average closing bid price
of the Common Stock during the Drawdown Pricing Period applicable to such
Drawdown.




“Material Adverse Effect” shall have the meaning assigned to such term  in
Section 3.1(b).




“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l).




“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.




“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.




"Buyer's Ownership Limitation" shall have the meaning ascribed to such term in
Section 4.12.




“Purchase Price” shall mean, with respect to Drawdown Shares purchased pursuant
to a Drawdown Notice, 75% of the Formula Price. In case a DTC Chill order is
placed on the Common Stock of the Company, and as long as this order is in
effect, the Purchase Price shall mean 60% of the Formula Price. There will be a
5% increase to the discount if the shares are not delivered via DWAC resulting
in a 70% of the Formula Pricing.




“Buyer Party” shall have the meaning ascribed to such term in Section 4.7.




“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, between the Company and the Buyer, in the form of Exhibit A
attached hereto.




“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Buyer of the Drawdown Shares and the Shares.




“Required Approvals” shall have the meaning ascribed to such term in
Section3.1(e).




“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.








5




--------------------------------------------------------------------------------




“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.




“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).




“Securities” means the Drawdown Shares and the Shares.




“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




“Settlement” shall mean the delivery of the Drawdown Shares into the Buyer’s DTC
account via DTC’s DWAC system in exchange for payment therefor.




“Settlement Date” shall have the meaning assigned to such term in Section
6.1(f).




“Shares” shall mean the shares of Common Stock delivered to the Buyer at the
Initial Closing.




“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).




“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act.




“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a).




“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.




“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq Stock
Market, the New York Stock Exchange, NYSE MKT or the OTC Bulletin Board, OTCQX
and OTCQB.




“Transaction Documents” means this  Agreement, the Registration Rights Agreement
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.




ARTICLE II.    PURCHASE AND SALE




2.1

Purchase and Sale of Drawdown Shares. Upon the  terms and subject  to the
conditions of this Agreement, the Company may sell and issue to the Buyer and
the Buyer shall be obligated to purchase from the Company, up to an aggregate of
five million Dollars ($5,000,000) worth of Common Stock (the “Commitment
Amount”).








6




--------------------------------------------------------------------------------





2.2

Initial Closing. The execution  and  delivery of this  Agreement and  the  other
agreements referred to herein (the “Initial Closing”) shall take place at such
date as the Buyer and the Company may agree upon (the “Initial Closing Date”).
Each party shall deliver the following documents, instruments and writings at or
prior to the Initial Closing:




(a)

the Company shall deliver or cause to be delivered to the Buyer the following:






(i)

this Agreement duly executed by the Company;




(ii)

the Registration Rights Agreement duly executed by the Company.




(b)

the Buyer shall deliver or cause to be delivered to the Company the following:




(i)

this Agreement duly executed by the Buyer; and




(ii)

the Registration Rights Agreement duly executed by the Buyer.




ARTICLE III.

REPRESENTATIONS AND WARRANTIES




3.1

Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof and to qualify any representation or warranty
otherwise made herein to the extent of such disclosure, the Company hereby makes
the representations and warranties set forth below to the Buyer:




(a)

Subsidiaries. All of the direct and indirect subsidiaries of the Company are set
forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, then all other references in the Transaction
Documents to the Subsidiaries or any of them will be disregarded.




(b)

Organization and Qualification. The Company and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary,





7




--------------------------------------------------------------------------------

except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.




(c)

Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.




(d)

No Conflicts. To the Company's knowledge, the execution, delivery and
performance of the Transaction Documents by the Company, the issuance and sale
of the Drawdown Shares and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii)





8




--------------------------------------------------------------------------------

and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.




(e)

Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person  in connection with  the execution,
delivery  and performance by the Company of the Transaction Documents, other
than (i) filings required pursuant to Section 4.4 of this Agreement, (ii) the
filing with the Commission of the Registration Statement and any amendments or
supplements thereto, (iii) application(s) to each applicable Trading Market for
the listing of the Securities for trading thereon in the time and manner
required thereby, and (iv) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).






(f)

Issuance of the Securities. The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
 the Transaction Documents. Capitalization. The capitalization of the Company is
as set  forth  on Schedule 3.1(f). The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plan and pursuant to the conversion or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic reports under the Exchange Act. Except as disclosed in
the SEC Reports, no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as disclosed in the Company's
SEC Reports, and as a result of the purchase and sale of the Securities, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  Except  as  disclosed  in   the   Company' s   SEC
Reports, the issuance and sale of the Securities will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Buyer) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully  paid  and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities. There are no stockholders agreements,
  voting   agreements   or   other   similar  agreements  with  respect  to  the





9




--------------------------------------------------------------------------------

Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.




(g)

SEC Reports; Financial Statements. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis, with the exception of one or more Current
Reports on Form 8-K which may have been untimely filed, or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, to the Company's
knowledge, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. To the Company's
knowledge, the financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. To the Company's knowledge, such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.






(h)

Material Changes; Undisclosed Events, Liabilities or Developments. To the
Company's knowledge, since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities











--------------------------------------------------------------------------------

contemplated by this Agreement or as set forth on Schedule 3.1(h), no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least 1 Trading Day prior to the date that this
representation is made.




(i)

Litigation. There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.




(j)

Labor Relations. No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company, and neither the Company or any of
its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relationships with their
employees are good. No executive officer, to the knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. To the Company's knowledge, the Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.






(k)

Compliance. Neither the Company nor any Subsidiary (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse  of time or both, would result in a default  by the  Company or
any Subsidiary under), nor has the Company or any Subsidiary received notice of
a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of







11




--------------------------------------------------------------------------------

any order of any court, arbitrator or governmental body, or (iii) to the
Company's knowledge, is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.




(l)

Regulatory Permits. To the  Company' s  knowledge,  the Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.




(m)

Title to Assets. Except as disclosed in the SEC Reports, the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to the business of the Company and the
Subsidiaries  and,  to  the  Company' s  knowledge,  good  and  marketable title
in all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.




(n)

Patents and Trademarks.  To the Company' s knowledge, the Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a notice (written
or otherwise) that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.




(o)

Insurance.  Presently, the Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company deems appropriate. Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be








12




--------------------------------------------------------------------------------

necessary to continue its business without a significant increase in cost.




(p)

Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.




(q)

Sarbanes-Oxley;  Internal  Accounting  Controls.  To   the Company's knowledge,
the Company is in material compliance with all provisions of the Sarbanes-Oxley
Act of 2002 which are applicable to it as of the Closing Date. The Company and
the Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.






(r)

Certain Fees. Any brokerage or finder’s fees or commissions, if any, that are,
or will be, payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents shall
be borne solely by the Buyer. The Seller shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due







13




--------------------------------------------------------------------------------

in connection with the transactions contemplated by the Transaction Documents.




(s)

Private Placement. Assuming the accuracy of the Buyer representations and
warranties set forth in Section 3.2, the Company believes this offer and sale of
the Securities will be exempt pursuant to Section 4(a)(2) and Regulation D Rule
506(b) of the Securities Act and as such no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Buyer as contemplated hereby. To the Company's knowledge, the issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Trading Market.




(t)

Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.




(u)

Registration Rights. Other than the Buyer, no Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company. One accredited investor possessing piggyback registration rights
has waived its right to register its shares underlying a convertible promissory
note in connection with the registration statement contemplated by the
Transaction Documents.




(v)

Listing and Maintenance Requirements. The Company’s Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.




(w)

Application of Takeover Protections. The Company and its Board of Directors have
not taken action, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Buyer as a
result of the Buyer and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Securities and the Buyer’s ownership of
the Securities.




(x)

Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that, neither it, nor any other Person acting on its behalf, has provided any of
the Buyer or their agents or counsel with any information that it  believes
 constitutes  or might constitute








14




--------------------------------------------------------------------------------

material, non-public information. The Company understands and confirms that the
Buyer will rely on the foregoing representation in effecting transactions in
securities of the Company. All disclosures furnished by or on behalf of the
Company to the Buyer regarding the Company, its business and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, with
respect to the representations and warranties made herein are true and correct
with respect to such representations and warranties and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. To the Company's knowledge, the
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements, in light of the
circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that the Buyer neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.




(y)

No Integrated Offering. Assuming the accuracy of the Buyer’s representations and
warranties set forth in Section 3.2, neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable shareholder approval provisions of any
Trading Market on which any of the securities of the Company are listed or
designated.






(z)

Solvency.  Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the fair saleable value of the Company’s
assets does not exceed the amount that will be required to be paid on, or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted excluding its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would not be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid. The
Company does not intend, nor does it guarantee not to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. The SEC Reports
set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.  For the purposes of this Agreement, “Indebtedness”
shall mean (a) any liabilities for borrowed








15




--------------------------------------------------------------------------------

money or amounts owed in excess of $150,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of Indebtedness of others, whether
or not the same are, or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $150,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.




(aa) Tax Status. Except as disclosed in the SEC Reports,  and except for matters
that would not, individually or  in  the  aggregate,  have  or reasonably be
expected to result in a Material Adverse Effect, the Company and each Subsidiary
has filed all necessary federal, state and foreign income and franchise tax
returns and has paid or accrued all taxes shown as due thereon, and the Company
has no knowledge of a tax deficiency which has been asserted or threatened
against the Company or any Subsidiary.




(bb) No General Solicitation. The Company does not believe that it, or any
person acting on behalf has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Buyer as set forth in paragraph 3.2(e).




(cc) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.




(dd) Accountants. The Company’s independent certifying accountant  is set forth
on Schedule 3.1(dd) of the Disclosure Schedule. To the knowledge of the Company,
such accountant, who the Company expects will express their opinion with respect
to the financial statements to be included in the Company’s Annual Report on
Form 10-K for the year ending December 31, 2015, is a registered public
accounting firm as required by the Exchange Act.




(ee) Acknowledgment Regarding Buyer’s Purchase of  Securities.  The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length Buyer with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Buyer or any of
its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Buyer’s purchase of the Securities. The Company further represents to the Buyer
that the Company’s decision to enter into this Agreement and the other
Transaction Documents








16




--------------------------------------------------------------------------------

has been based solely on the independent evaluation of the transactions
contemplated hereby by the Company and its representatives.




(ff) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (ii) paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of the Company.




(gg) Acknowledgement Regarding Buyer’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company that Buyer has neither been asked to agree, nor
has Buyer agreed, to desist from purchasing or selling long securities of the
Company, including, without limitation, during the periods that the value of the
Drawdown Shares deliverable in connection with a Drawdown are being determined.
The Company acknowledges that such aforementioned activities do not constitute a
breach of any of the Transaction Documents.




3.2

 Representations and Warranties of the Buyer.  Buyer hereby represents and
warrants as of the date hereof and as of each Closing Date to the Company as
follows:




(a)   Organization; Authority. Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by the Buyer of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Buyer. Each Transaction Document
to which it is a party has been duly executed by the Buyer, and when delivered
by the Buyer in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Buyer, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.




(b)

Own Account. Buyer understands that the Shares are “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Shares as principal for its own account and
not with a view to or for distributing or reselling such Shares or any part
thereof in violation of the








17




--------------------------------------------------------------------------------

Securities Act or any applicable state securities law, has no present intention
of distributing any of such Shares in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares in violation of the Securities Act or any applicable
state securities law (this representation and warranty not limiting the Buyer’s
right to sell the Securities pursuant to the Registration Statement or otherwise
in compliance with applicable federal and state securities laws). Buyer is
acquiring the Shares hereunder in the ordinary course of its business.




(c)

Buyer Status. At the time the Buyer was offered the Shares, it was, and at the
date hereof it is, and 90 days following the Initial Closing, it will be either:
(i) an “accredited investor” as defined in Rule 501 under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.






(d)

Experience of Buyer. Buyer, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Securities, and has so evaluated the merits and
risks of such investment. Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.




(e)

General Solicitation. Buyer is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement. The Buyer, and or its representative,
contacted the Company with an investment proposal involving the sale of the
Securities.




(f)

Short Sales and Confidentiality Prior to the Date Hereof. Other than the
transaction contemplated hereunder, the Buyer has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with the
Buyer, executed any disposition, including Short Sales, in the securities of the
Company during the period commencing from the time that the Buyer first received
a term sheet (written or oral) from the Company or any other Person setting
forth the material terms of the transactions contemplated hereunder until the
date hereof (“Discussion Time”). Notwithstanding the foregoing, if the Buyer is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Buyer's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Buyer's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement,
the Buyer has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).








18




--------------------------------------------------------------------------------

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES




4.1

Transfer Restrictions.






(a)

The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an affiliate of the Buyer or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of the Buyer
under this Agreement and the Registration Rights Agreement, as to issued
Securities only.




(b)

The Buyer agrees to the imprinting, so long as is required by this Section 4.1,
of a legend on any of the Securities in the following form:




THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.




The Company acknowledges and agrees that the Buyer may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, the Buyer may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not








19




--------------------------------------------------------------------------------

be subject to approval of the Company and no legal opinion of legal counsel of
the pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the Buyer’s expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Securities may reasonably request in connection with a pledge
or transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder. Buyer
acknowledges that any, and all such post-effective amendments will result in a
trading blackout from the time the post-effective amendment is filed until it is
declared effective by the SEC.




(c)

Certificates evidencing the Drawdown Shares and the Shares shall not contain any
legend (including the legend set forth in Section 4.1(b)), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Drawdown Shares or Shares pursuant to Rule 144, if accompanied
by Buyer's counsel's legal opinion , or (iii) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) and
accompanied by Buyer's counsel's legal opinion. The Company shall cause its
counsel to issue a legal opinion to the Company’s transfer agent promptly after
the Effective Date, if required by the Company’s transfer  agent, to effect the
removal of the legend pursuant to an effective registration statement
registering the Securities. The Company agrees that following the Effective Date
or at such time as such legend is no longer required under this Section 4.1(c),
it will, no later than 3 (three) Trading Days following the delivery by the
Buyer to the Company or the Company’s transfer agent of a certificate
representing Drawdown Shares, or Shares, as the case may be, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to the Buyer a certificate representing such shares
that is free from all restrictive and other legends. So long as the Buyer shall
not be deemed an affiliate as defined by the SEC pursuant 17 CFR 230.405, all
Drawdown Shares shall be delivered without any restrictive legends. Accordingly,
the Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section. Certificates for Securities subject to legend removal
hereunder shall be transmitted by the transfer agent of the Company to the Buyer
by crediting the account of the Buyer’s broker (as indicated by Buyer) with the
Depository Trust Company system.




(d)

In addition to the Buyer’s other available remedies, the Company shall pay to
the Buyer, in cash, as partial liquidated damages and not as a penalty, for each
$1,000 of Drawdown Shares, or Shares (based on the Closing Price of the Common
Stock on the date such Securities are submitted to the Company’s transfer agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$7.50 per Trading Day (increasing to $15 per Trading Day 5 (five) Trading Days
after such damages have begun to accrue) for each Trading Day after 2nd Trading
Day following the Legend Removal Date until such certificate is delivered
without a legend. Nothing herein shall limit the Buyer’s right








20




--------------------------------------------------------------------------------

to pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and the
Buyer shall have the right to pursue all remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief.






(e)

Buyer agrees that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance that the Buyer will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.




4.2

Furnishing of Information. As long as Buyer owns any Securities, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as the Buyer
owns any Securities, if the Company is not required to file reports pursuant to
the Exchange Act, it will prepare and furnish to the Buyer and make publicly
available in accordance with Rule 144(c) such information as is required for the
Buyer to sell the Securities under Rule 144. The Company further covenants that
it will take such further action as Buyer may reasonably request, to the extent
required from time to time to enable the Buyer to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144, provided the Buyer provides an opinion of counsel opining
on the legality of the proposed sale.




4.3

Integration. The Company shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Buyer or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction. Notwithstanding the foregoing, the
Company shall be permitted to conduct a concurrent private placement of any
security, during the pendency of the registration statement contemplated by the
Transaction Documents, provided that, the Company does not solicit offerees in
the private placement by using the registration statement.




4.4

Securities Laws Disclosure; Publicity. The Company shall, by 5:30 p.m. Eastern
time on the fourth Trading Day immediately following the date hereof, issue a
Current Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby, and shall attach the Transaction Documents thereto. The
Company and the Buyer shall consult with each other in issuing any other press
releases with respect to the transactions contemplated hereby, and neither the
Company nor the Buyer shall issue any such press release or otherwise make any
such public statement without the prior consent of the Company, with respect to
any press release of the Buyer, or without the prior consent of the Buyer, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.








21




--------------------------------------------------------------------------------





4.5

Shareholder Rights Plan.  No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that the Buyer is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that the Buyer could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Buyer.






4.6

Non-Public Information. Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents, the Company
covenants and agrees that neither it nor any other Person acting on its behalf
will provide the Buyer or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto the Buyer shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Buyer shall be relying on the foregoing representations in
effecting transactions in securities of the Company.




4.7

Indemnification of Buyer. Subject to the provisions of this Section 4.7, the
Company will indemnify and hold the Buyer and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Buyer (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Buyer Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any the Buyer Party may suffer or incur as a result
of or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against the Buyer, or any of
its Affiliates, by any stockholder of the Company who is not an Affiliate of the
Buyer, with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of the Buyer’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings the Buyer may have with any such stockholder or any
violations by the Buyer of state or federal securities laws or any conduct by
the Buyer which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Buyer Party in respect
of which indemnity may be sought pursuant to this Agreement, the Buyer Party
shall promptly notify the Company in writing, and the Company shall have the
right to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Buyer Party. Any Buyer Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of the Buyer Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any








22




--------------------------------------------------------------------------------

material issue between the position of the Company and the position of the Buyer
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel. The Company will not be
liable to any Buyer Party under this Agreement (i) for any settlement by the
Buyer Party effected without the Company’s prior written consent, which shall
not be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to any Buyer
Party’s breach of any of the representations, warranties, covenants or
agreements made by the Buyer Party in this Agreement or in the other Transaction
Documents.






4.8

Reservation of Common Stock. As of the date hereof, the Company has reserved and
the Company shall continue to reserve and keep available at all times, free of
preemptive rights, a sufficient number of shares of Common Stock for the purpose
of enabling the Company to issue Drawdown Shares and Shares pursuant to this
Agreement.




4.9

Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing of the Common Stock on a Trading Market, and as soon as
reasonably practicable following the Initial Closing (but not later than the
Effective Date) to list all of the Drawdown Shares and the Shares on such
Trading Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will include in such
application all of the Drawdown Shares and the Shares and will take such other
action as is necessary to cause all of the Drawdown Shares and the Shares to be
listed on such other Trading Market as promptly as possible. The Company will
take all action reasonably necessary to continue the listing and trading of its
Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.




4.10

Short Sales and Confidentiality After the Date Hereof. Buyer covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will, directly or indirectly, execute any Net Short Sales
(as defined below) during the following period commencing on the date hereof and
at the Discussion Time and ending on the earliest of (i) the 24 month
anniversary of the Effective Date, (ii) such time that the Company has exercised
Drawdowns for the entire Commitment Amount hereunder, (iii) the 30-month
anniversary of the date of this Agreement and (iv) the termination of this
Agreement. Buyer covenants that until such time as the transactions contemplated
by this Agreement are publicly disclosed by the Company as described in Section
4.4, the Buyer will maintain the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction). For purposes of this Section 4.10, a “Net Short Sale” by the Buyer
shall mean a sale of Common Stock by such Buyer that is marked as a short sale
and that is made at a time when there is no equivalent offsetting long position
in Common Stock held by such Buyer.




4.11

Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of the Buyer. The Company shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Buyer at the
Closing under applicable securities or “Blue Sky” laws  of  the  State  of
Illinois, and shall provide evidence of such actions promptly upon request of
Buyer.








23




--------------------------------------------------------------------------------




4.12

Buyer's Ownership Limitation. Anything in this Agreement to the contrary
notwithstanding, the Company may not make a Drawdown to the extent that such
Drawdown exceeds 4.99% of the then issued and outstanding shares of Common Stock
as reported in the Company’s most recent periodic report filed with the
Commission.






4.13

Accuracy of Registration Statement. On each Settlement Date, the Registration
Statement and the prospectus therein (including any prospectus supplement) shall
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading in light of the circumstances under which they
were made; and on such Settlement Date the Registration Statement and the
prospectus therein will not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, the Company makes no representations or warranties as to the
information contained in or omitted from the Registration Statement and the
prospectus therein in reliance upon and in conformity with the information
furnished in writing to the Company by the Buyer specifically for inclusion in
the Registration Statement and the prospectus therein.




4.14

Notice of Certain Events Affecting Registration; Suspension of Right to Request
a Drawdown. The Company will promptly notify the Buyer in writing upon the
occurrence of any of the events set forth in Section 3(d) of the Registration
Rights Agreement. The Company shall not deliver to the Buyer any Drawdown Notice
during the continuation of any of the foregoing events. The Company shall
promptly make available to the Buyer any such supplements or amendments to the
related prospectus, at which time, provided that the registration statement and
any supplements and amendments thereto are then effective, the Company may
recommence the delivery of Drawdown Notices.




ARTICLE V.

CONDITIONS TO INITIAL CLOSING AND DRAWDOWNS






5.1

Conditions Precedent to the Obligation of the Company to Sell the Drawdown
Shares. The obligation hereunder of the Company to proceed to close this
Agreement and to issue and sell the Drawdown Shares to the Buyer is subject to
the satisfaction or waiver, at or before the Initial Closing, and as of each
Settlement Date of each of the conditions set forth below. These conditions are
for the Company's sole benefit and may be waived by the Company in writing at
any time in its sole discretion.




(a)

Accuracy of the Buyer’s Representations and Warranties. The representations and
warranties of the Buyer shall be true and correct in all material respects as of
the date when made and as of the Initial Closing and as of each Settlement Date
as though made at that time (except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such dates).




(b)

Performance by the Buyer. The Buyer shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Buyer at or
prior to







24




--------------------------------------------------------------------------------

the Initial Closing and as of each Settlement Date.




(c)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.




(d)

No Proceedings or Litigation. No material Action shall have been commenced
against the Buyer or the Company or any subsidiary, or any of the officers,
directors or affiliates of the Company or any subsidiary, seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.




(e)

Initial Closing Deliveries. The delivery by the Buyer of the items set forth in
Section 2.2(b) of this Agreement.




5.2

Conditions Precedent to the Obligation of the Buyer to Close. The obligation
hereunder of the Buyer to perform its obligations under this Agreement and to
purchase the Drawdown Shares is subject to the satisfaction or waiver, at or
before the Initial Closing, of each of the conditions set forth below. These
conditions are for the Buyer’s sole benefit and may be waived by the Buyer in
writing at any time in its sole discretion.




(a)

Accuracy of the Company's Representations and Warranties. Each of the
representations and warranties of the Company shall be true and correct in all
material respects as of the date when made and as of the Initial Closing as
though made at that time (except for representations and warranties that speak
as of a particular date, which shall be true and correct in all material
respects as of such date).






(b)

Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all material covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Initial Closing.




(c)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.




(d)

No Proceedings or Litigation. No material Action shall have been commenced,
against the Buyer or the Company or any subsidiary, or any of the officers,
directors or affiliates of the Company or any subsidiary seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.




(e)

Initial Closing Deliveries. The delivery by the Company of the items set forth
in Section 2.2(a) of this Agreement.








25




--------------------------------------------------------------------------------




5.3

Conditions Precedent to the Obligation of the Buyer to Accept a Drawdown and
Purchase the Drawdown Shares. The obligation hereunder of the Buyer to accept a
Drawdown request and to acquire and pay for the Drawdown Shares is subject to
the satisfaction at or before each Settlement Date, of each of the conditions
set forth below.




(a)

Satisfaction of Conditions to Initial Closing. The Company shall have satisfied
at the Initial Closing, or the Buyer shall have waived at the Initial Closing,
the conditions set forth in Section 5.2.




(b)

No Suspension. Trading in the Common Stock shall not have been suspended by the
Commission or the Trading Market (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the delivery of each Drawdown Notice), and, at any time prior to such
Drawdown Notice, trading in securities generally as reported on the Trading
Market shall not have been suspended or limited, or minimum prices shall not
have been established on securities whose trades are reported on the Trading
Market unless the general suspension or limitation shall have been terminated
prior to the delivery of such Drawdown Notice.




(c)

Material Adverse Effect. No Material Adverse Effect and no Consolidation Event
where the successor entity has not agreed to deliver to the Buyer such shares of
stock and/or securities as the Buyer is entitled to receive pursuant to this
Agreement.






(d)

Minimum Investment Amount. The Investment Amount for the applicable Drawdown
Notice, as permitted pursuant to Section 6.1(c), shall exceed $12,500. For
purposes of clarification, if the maximum Investment Amount as determined
pursuant to Section 6.1(d) is less than $12,500, then the Company shall be
precluded from exercising a Drawdown at such time.




(e)

Equity Conditions. During the Drawdown Pricing Period through the Settlement
Date, all of the Equity Conditions have been met.




(f)

Prospectus Supplement. On the Trading Day that the Company delivers a Drawdown
Notice, the Company shall have filed with the Commission a prospectus supplement
pursuant to Rule 424 under the Securities Act setting forth the terms of the
Drawdown.




(g)

Involuntary Suspension During Drawdown Pricing Period. During any Trading Day
during the Drawdown Pricing Period trading of the Common Stock on the Trading
Market shall not be suspended for more than 3 hours, in the aggregate, or if any
Trading Day during the Drawdown Pricing Period is shortened because of a public
holiday.




(h)

Voluntary Suspension During Drawdown Pricing Period. During any Trading Day
during the Drawdown Pricing Period sales of Drawdown Shares pursuant to the
Registration Statement shall not be suspended by the Company for more than 3
hours,







26




--------------------------------------------------------------------------------

in the aggregate.



(i)

Par Value of Common Stock. On the day on which Drawdown Shares shall be issued
pursuant to a Drawdown Notice, the par value of the Common Stock shall not be
higher than the Purchase Price.




(j)

The Shares. A registration statement covering the resale of the Shares by the
Buyer shall have been declared effective by the Commission within four (4)
months from the date hereof.




ARTICLE VI. DRAWDOWN TERMS




6.1

Drawdown Terms.  Subject to the satisfaction of the conditions set forth in this
Agreement, the parties agree as follows:






(a)

The Company may, in its sole discretion, issue and exercise Drawdowns against
the Commitment Amount (each a “Drawdown”) during the Commitment Period, which
Drawdowns the Buyer shall be obligated to accept, subject to the terms and
conditions under this Agreement. Before the Company shall exercise a Drawdown,
the Company shall have caused a sufficient number of shares of Common Stock to
be registered with the Commission to cover the Drawdown Shares to be issued in
connection with such Drawdown (using a good faith estimate based on the recent
market price of the Common Stock), and, on the Trading Day that such request is
made, the Company shall have filed with the Commission a prospectus supplement
pursuant to Rule 424 under the Securities Act setting forth the terms of the
Drawdown.




(b)

The Company may not exercise a Drawdown until the applicable Drawdown Cushion
has elapsed.




(c)

The Company must inform the Buyer by delivering a Drawdown notice, in the form
of Exhibit C attached hereto (the “Drawdown Notice”), via facsimile
transmission, in accordance with Section 8.3, as to the dollar amount of the
Drawdown (the “Investment Amount”) the Company wishes to exercise.






(d)

The maximum Investment Amount as to each Drawdown shall be equal to the Formula
Price multiplied by the lesser of: (i) 4.99% of the outstanding shares of Common
Stock as of closing of the Trading Day immediately preceding the applicable
Commencement Date and (ii) the average daily trading volume of the Common Stock
on the Trading Market during the Drawdown Pricing Period multiplied by three
(3). The maximum Investment Amount shall not exceed $500,000.




(e)

The number of Drawdown Shares to be issued on a Settlement Date (as defined in
6.1(f)) shall equal the Investment Amount applicable to such Settlement Date
divided by the lesser of the Purchase Price as calculated during the applicable
Drawdown Pricing Period and, if the applicable Drawdown Shares are not delivered
on or before the applicable Settlement Date, the Purchase Price as calculated
during the applicable Drawdown








27




--------------------------------------------------------------------------------

Pricing Period, but assuming such Drawdown Pricing Period is extended through
the Trading Day immediately prior to the date the applicable Drawdown Shares are
actually delivered to the Buyer.




(f)

On the Trading Day immediately following the last day of the Drawdown Pricing
Period, the Company shall deliver to the Buyer and the Buyer shall acknowledge
to the Company a settlement statement (the “Settlement Statement”) setting forth
the calculation of the Purchase Price and the Investment Amount as to the
applicable Drawdown Pricing Period. The issuance of the Drawdown Shares as to a
Drawdown and the payment of the Investment Amount as to a Drawdown shall occur
within one (1) Trading Day of the end of the applicable Drawdown Pricing Period
(the “Settlement Date”).






(g)

On or before the Settlement Date, the applicable Drawdown Shares shall be
delivered to the Depository Trust Company (“DTC”) account of the Buyer, or its
designees, as designated by the Buyer in the Settlement Statement, via DTC’s
Deposit Withdrawal Agent Commission system (“DWAC”). Upon the Company
electronically delivering such Drawdown Shares to the DTC account of the Buyer,
or its designees, via DWAC by 9:30 a.m. ET, the Buyer shall, on the same day (or
the next Business Day if such day is not a Business Day) wire transfer
immediately available funds to the Company’s bank account, as designated by the
Company in the Settlement Statement, for the amount of the Investment Amount of
such Drawdown Shares. Upon the Company electronically delivering the applicable
Drawdown Shares to the Buyer or its designee’s DTC account via DWAC after 9:30
a.m. ET, the Buyer shall wire transfer next day available funds to the Company’s
designated account on such day (or the next Business Day if such day is not a
Business Day) for the amount of the Investment Amount of such Drawdown Shares.
In case the Company shall not deliver the Drawdown Shares to the Buyer through
DWAC, and instead issue a new stock certificate, such certificate shall be
shipped by over-night courier to an address indicated by the Buyer on the
Settlement Statement. Upon receipt of the stock certificate evidencing the
Drawdown Shares by the Buyer or its designees before 9:30 a.m. ET, the Buyer
shall wire transfer same day available funds to the Company’s designated account
on such day (or the next Business Day if such day is not a Business Day) for the
amount of the Investment Amount of such Drawdown Shares. Should receipt of the
stock certificate evidencing the Drawdown Shares occur after 9:30 a.m. ET, the
Buyer shall wire transfer next day available funds to the Company’s designated
account on such day (or the next Business Day if such day is not a Business Day)
for the amount of the Investment Amount of such Drawdown Shares.




(h)

The Company understands that a delay in the delivery of the Drawdown Shares into
the Buyer’s DTC account beyond the Settlement Date could result in economic loss
to the Buyer. In addition to the Buyer’s other available remedies, the Company
shall pay to the Buyer, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Drawdown Shares (based on the Closing Price of the
Common Stock on the applicable Settlement  Date) required to be delivered on the
Settlement Date, $7.50 per Trading Day (increasing to $15 per Trading Day five
(5) Trading Days after such damages have begun to accrue) for each Trading Day
after the Settlement Date until such Drawdown Shares are delivered pursuant to
this Article VI. Nothing herein shall limit the Buyer’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and the Buyer shall have
the right to pursue all








28




--------------------------------------------------------------------------------

remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.




ARTICLE VII. TERMINATION






7.1

Term. The term of this Agreement shall begin on the date hereof and shall end on
the earlier of (i) 24 months from the Effective Date or as otherwise set forth
in Section 7.2 and

(ii) 30 months from the date hereof.






7.2

Other Termination. This Agreement shall terminate if (i) the Common Stock is
de-listed from the Trading Market unless such de-listing is in connection with a
subsequent listing on another Trading Market, (ii) there shall occur any stop
order or suspension of the effectiveness of the Registration Statement during
the Commitment Period for an aggregate of 30 Trading Days, other than due to the
acts of the Buyer, (iii) the Company files for protection from creditors under
any applicable law,  (iv) the initial Registration Statement is not declared
effective by the Commission on the 12-month anniversary of the date hereof, or
(v) the Company provides the Buyer with Sixty (60) days advance written notice
of termination, provided that such notice will suspend the Company's Drawdown
rights. During the 60-day period the Company will be obligated to keep the
registration statement effective and supplemented or amended so that Buyer may
continue to sell its remaining Securities. On the 61st day following the notice
of termination, the Company may terminate the registration statement.




ARTICLE VIII. MISCELLANEOUS






8.1

Fees and Expenses. Except as expressly set forth in the Transaction Documents to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Securities to the Buyer.




8.2

Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.




8.3

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day evidenced by a transmission confirmation, (b) the next Trading Day
after the date of transmission, if such notice or








29




--------------------------------------------------------------------------------

communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day evidenced by a
transmission confirmation, (c) the 2nd Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto.




8.4

Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Buyer or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.




8.5

Headings. The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.    Successors. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors. Neither party may assign
this Agreement or any rights or obligations hereunder.






8.6

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their successors and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise set forth
in Section 4.7.




8.7

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Illinois, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of Cook County, Illinois. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the Cook
County, Illinois for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party








30




--------------------------------------------------------------------------------

shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.




8.8

Survival. The representations and warranties contained herein shall survive the
Closing and the delivery of the Drawdown Shares and the Shares.




8.9

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.






8.10

Severability.   If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.




8.11

Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.




8.12

Remedies. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Buyer and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.




8.13

Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.








31




--------------------------------------------------------------------------------




8.14

Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.




8.15

Entire Agreement.  This Agreement contains the entire understanding between and
among the parties and supersedes any prior understandings and agreements,
including the September 18, 2015 Agreement,  among them respecting the subject
matter of this Agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




[Signature Pages Follow]











32




--------------------------------------------------------------------------------




AMBIENT WATER CORPORATION




            /s/ Keith White

By: _____________________________
                                                        

                  Keith White, CEO




Ambient Water

7721 E Trent Ave

Spokane Valley, WA  99212

509-474-9451

keith @ ambientwater.com

jeff.stockdale@ambientwater.com










IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




Name of Buyer: River North Equity LLC

/s/ Edward M. Liceaga

Signature of Authorized Signatory of Buyer:
                                                                   

Edward M. Liceaga

Name of Authorized Signatory:
                                                                                        

President

Title of Authorized Signatory:
                                                                                           




Email Address of Buyer: edward@rivernorthequity.com Fax Number of Buyer:

Address for Notice of Buyer:




360 West Hubbard St. Suite 2801

Chicago, IL 60654







Address for Delivery of Securities for Buyer (if not same as above):








33


